Citation Nr: 0413138	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right ear 
disability, to include a hearing impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from October 
1943 to February 1946 and in the Air Force from May 1951 to 
July 1952.  Prior to being recalled to active duty in May 
1951, the veteran had approximately 21 months of Air Force 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  For good cause shown, namely the veteran's 
advanced age, his motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).

In his substantive appeal, received in October 2002, the 
veteran requested a hearing before a Veterans Law Judge at 
the local VA office.  In November 2002, the RO contacted the 
veteran to explain his hearing options.  Thereafter, in 
January 2003, VA received correspondence from the veteran 
withdrawing his request for a hearing and asking that his 
case to be forwarded to the Board.  As such, the veteran's 
request for a hearing is considered withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2003).

The Board notes that in a March 1946 decision, the RO denied 
the veteran's claim for service connection for a right ear 
infection.  In an August 1947 decision, the RO denied 
reopening the veteran's service connection claim.  In January 
1949, the RO denied, on the merits, service connection for a 
right ear infection.  In December 2001, the veteran claimed 
service connection for a right ear hearing impairment.  In 
the August 2002 decision on appeal, the RO recharacterized 
the issue as whether new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection claim for right ear hearing loss and denied 
reopening the claim.  However, in the October 2002 statement 
of the case, the Decision Review Officer (DRO) appears to 
have reopened the claim and then denied entitlement to a 
hearing impairment of the right ear on the merits.  The Board 
is, however, required to consider the issue of finality prior 
to any consideration on the merits, see 38 U.S.C.A. §§ 
7104(b), 5108 (West 2002); see also Barnett v. Brown, 8 Vet. 
App. 1 (1995), and as such, the issue has been 
recharacterized as shown on the first page of this decision.  
Insofar as the Board reopens the claim herein, a 
determination favorable to the veteran and consistent with 
the DRO's actions, the veteran is not prejudiced by the 
Board's recharacterization of the issue or its actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

The reopened claim is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran and his representative if further action is required 
on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In an unappealed decision dated in January 1949, the RO 
denied service connection for a right ear infection. 

3.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the RO's January 1949 denial and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right ear 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim to reopen a claim of 
entitlement to service connection for a right ear disability 
now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a right ear disability 
is completely favorable and, in that regard, no further 
action is required to comply with the VCAA and the 
implementing regulations.  Board consideration of the merits 
of the service connection issue is deferred, however, pending 
additionally indicated development action consistent with the 
VCAA.


II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306(a) (2003).

The veteran contends that he was treated for right ear 
complaints, to include a fungal infection, while serving in 
the military.  Additionally, he states that his right ear 
hearing disability began when he was being trained as a 
flight engineer as his duties included air flights for 
submarine patrol for two and a half years.  He now has 
difficulty hearing in his right ear as well as dizziness and 
light-headedness.  The veteran claims that his current right 
ear disabilities, to include the aforementioned, are 
attributable to his right ear complaints and noise exposure 
during service.  As such, he claims that he is entitled to 
service connection for a right ear disability.

By way of background, in a rating decision dated in March 
1946, the RO denied service connection for a right ear 
infection, as it was not found on the veteran's separation 
examination in February 1946.  In August 1947, the veteran 
submitted a statement from Dr. J. Eschenbrenner indicating 
that he examined the veteran in October 1946 and objectively 
identified clinical findings and symptomatology to include 
deafness and obstruction in the Eustachian tubes.  
Thereafter, in August 1947, the RO denied reopening the 
veteran's service connection claim on the basis that no new 
and material evidence had been submitted, as the newly 
received evidence did not contain findings or facts which 
relate to the question of service incurrence or aggravation.  
Specifically, the RO found that the facts and findings 
contained in the new evidence referred to manifestations, 
observations, and circumstances first occurring at a date too 
long after the veteran's discharge to warrant either a 
factual or presumptive conclusion of service incurrence or 
aggravation.  In January 1949, the veteran's claim was 
reviewed and the RO continued to deny service connection for 
a right ear infection as it was not shown by the evidence of 
record. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's January 1949 rating 
decision and of his appellate rights.  No further 
communication regarding a right ear disability was received 
from the veteran until December 2001.  Thus, the January 1949 
decision became final.  Veterans Regulation No. 2(a), Part 
II, Par. III; Department of Veterans Affairs Regulation 1008 
[38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his claim to reopen in December 
2001, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a) (2003), 
applies in this case.  Such provides that, 

[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.  

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final January 1949 RO 
decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1949 decision, service medical records 
from the veteran's second period of active duty have been 
obtained.  See 38 C.F.R. § 3.156(c).  Such reveal treatment 
for ear complaints and suggest possible in-service incurrence 
or aggravation.  Also, relevant contemporary medical evidence 
showing diagnoses of hearing loss, and, light-headedness and 
dizziness, as probably secondary to vascular insufficiency to 
the labyrinth of the ear, has been received.  

Based on the above, the Board concludes that the evidence 
received since the RO's January 1949 decision is new in that 
it was not previously of record and that it is material 
because it is not cumulative and redundant of the evidence of 
record at the time of the 1949 denial.  The Board emphasizes 
that the new evidence, when considered in connection with the 
veteran's report of post-service right ear complaints and the 
notations in his service medical records pertaining to 
treatment for ear complaints, at least raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the veteran's claim of entitlement to service 
connection for a right ear disability, to include a hearing 
impairment, is reopened.  38 U.S.C.A. § 5108.





ORDER

The application to reopen a claim of entitlement to service 
connection for a right ear disability, to include a hearing 
impairment, is granted.


REMAND

As indicated above, the veteran's claim for service 
connection for a right ear disability, to include a hearing 
impairment, is reopened.  The veteran's service medical 
records from his first period of active duty are negative for 
complaints or findings of any ear disability.  The veteran's 
hearing was noted to be normal at his February 1946 
separation examination.  Also, upon separation, it was noted 
that the veteran had a year of experience in aerial 
photography.  The veteran's service medical records for the 
second period of active duty reveal that on his recall to 
active duty examination, dated in January 1951, the veteran 
reported that he had ear, nose, or throat trouble and running 
ears.  It was noted that upon clinical evaluation, the 
veteran had a fungus infection in both ears, but such was not 
considered disqualifying.  His hearing was noted to be 
normal.  In October 1951, the veteran complained of tightness 
in his ears.  At his separation examination, in July 1952, 
the veteran's hearing was recorded as normal and no other 
defects were noted.  Also, upon separation it was noted that 
the veteran's most significant duty assignment was to the 
76th Troop Carrier Squadron. 

Post-service medical records reveal complaints and diagnoses 
pertaining to the veteran's right ear.  Specifically, Dr. 
Eschenbrenner's August 1947 statement revealed that the 
veteran had been treated for deafness and obstruction of the 
Eustachian tubes.  Records from F. Elliot, M.D., show that in 
February 2001, the veteran complained of light-headedness and 
dizziness for the prior two to three weeks.  Dr. Elliot 
assessed that these complaints were probably secondary to 
vascular insufficiency to the labyrinth of the ears.  
Additionally, a September 1998 record from W. Kirkham, M.D., 
reflects that the veteran's right ear had been itching and he 
felt somewhat light-headed at times.  The examination 
revealed large amounts of cerumen bilaterally.  Audiometric 
testing showed a right conductive hearing loss with a 
bilateral high frequency sensorineural hearing loss.  The 
veteran's speech recognition threshold was 50 on the right 
and 15 on the left.  Dr. Kirkham stated that the veteran's 
light-headedness was most likely of vascular origin.   

However, the claims file contains insufficient medical 
evidence relevant to the etiology of the veteran's currently 
diagnosed right ear problems, in particular lacking any 
opinion as to whether any current disability is related to 
treatment or noise exposure during the veteran's military 
service.  Therefore, prior to the Board's consideration of 
this claim, a remand to obtain a VA examination opinion is 
warranted.  

On the veteran's Report of Separation from the Armed Forces 
of the United States, DD-214 form, for his second period of 
active duty, it is indicated that he was called from inactive 
duty in the Air Force Reserves.  There are no records 
associated with the claims file pertinent to the veteran's 
Reserve duty.  On remand, efforts should be made to ascertain 
the existence of any Air Force Reserve service medical 
records.    

In addition, while on remand, any outstanding records of 
relevant post-service medical treatment should be obtained 
for consideration in connection with the veteran's claim of 
entitlement to service connection for a right ear disability.  
Specifically, Dr. Eschenbrenner's 1946 records documenting 
treatment for deafness and obstruction of the Eustachian 
tubes should be obtained, as only a statement regarding such 
is currently associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal. 

2.  The RO should ascertain whether 
additional service medical records are 
available, in particular, any Air Force 
Reserve records relevant to treatment of 
a right ear disability.  The RO should 
document requests made through official 
sources; a positive or negative response 
should be associated with the claims 
file.

3.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a right ear disability.  
The RO should take the appropriate steps 
to obtain identified records, to include 
records from Dr. Eschenbrenner, not 
already associated with the claims file.  
A response, negative or positive, should 
be associated with the claims file.  For 
VA records, requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile. 

4.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of claimed right ear 
disabilities, to include a hearing 
impairment.  The examiner must review the 
entire claims folder, to include evidence 
received in connection with the above 
requests.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  The 
examiner is requested to identify all 
currently manifested right ear 
disabilities and to provide an opinion as 
to whether it is "likely", "unlikely", 
or "at least as likely as not" that 
each currently diagnosed right ear 
disability is causally related to any 
complaints noted during the veteran's 
active service or to his claimed in-
service noise exposure.  All opinions 
expressed should be accompanied by 
supporting rationale.  

5.  After completing the above, the 
veteran's service connection claim should 
be readjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



